PER CURIAM.
While serving sentence imposed for certain felonies as to which the appellant had pleaded guilty, he moved to vacate the judgment and sentences, under Criminal Procedure Rule 1, F.S.A. ch. 924 Appendix-After an evidentiary hearing thereon the motion was denied, and the defendant appealed. We affirm the trial judge’s order denying the motion under Criminal Procedure Rule 1. A defendant’s reliance on his retained attorney’s expression of belief that a plea of guilty will result in leniency is not ground for collateral attack, under Criminal Procedure Rule 1, of an adjudication of guilt entered on such plea. Williams v. State, Fla.App.1965, 174 So.2d 775; Manning v. State, Fla.App.1965, 176 So.2d 380.
Affirmed.